Order reversed, with costs, and motion to revoke license granted, with costs, and this court finds and decides upon the evidence in the record that the certificated premises were suffered and permitted to become disorderly in the months of April and May, 1915, as alleged in the petition, and the finding and determination of the Special Term to the contrary are hereby disapproved and set aside. All concurred, except Kruse, P. J., and Lambert, J., who dissented and voted for affirmance upon the ground that the evidence supports a finding that the only disorderly conduct was that which was brought about, invited and participated in by the agents of the department and that the -Special Term was justified in finding that the same was without the knowledge or sufferance of the certificate holders.